COX, Circuit Judge:
Stephen Tittle and Tom Harrell committed suicide by hanging themselves in the Jefferson County Jail. Jessie Leon Tittle brought this 42 U.S.C. § 1983 action as personal representative of the estate of Stephen Tittle, against Jefferson County, Alabama, alleging that the County violated Stephen Tittle’s rights under the Eighth and Fourteenth Amendments to the Constitution. Rebecca Alexander, as personal representative of the estate of Tom Harrell, intervened in the action, alleging that the County also violated Tom Harrell’s rights under the Eighth and Fourteenth Amendments. The plaintiffs contend that the County is responsible for the suicide deaths of Stephen Tittle and Tom Harrell. More specifically, the plaintiffs allege that the County violated the decedents’ constitutional rights because the County failed both to correct its defectively designed jail cells and to provide for sufficient screening of inmates for suicidal tendencies.1
*1537The district court granted the defendants’ motion for summary judgment. The plaintiffs appealed. A panel of this court affirmed the district court’s ruling as it relates to the plaintiffs’ claim that the defendants failed to properly train the deputies responsible for screening inmates for suicidal tendencies, but reversed the district court’s grant of summary judgment on the claim that those responsible for maintaining the jail were aware of a dangerous condition in the cells that created a strong likelihood that inmates would attempt, and likely succeed at, suicide. Tittle v. Jefferson County Comm’n, 966 F.2d 606 (11th Cir.1992). We vacated the panel opinion and granted rehearing en banc. Tittle v. Jefferson County Comm’n, 986 F.2d 1384 (11th Cir.1993). We now affirm the district court in all respects.
I. FACTS2

A. Stephen Tittle

On October 25, 1988, Birmingham police arrested Stephen Tittle for robbery. After Tittle was charged, authorities took him to the Jefferson County Jail. Jail personnel admitted Tittle according to standard procedures. Pursuant to those procedures, the medical personnel examined Tittle. In addition, a deputy sheriff filled out a form that included questions regarding a prisoner’s suicidal tendencies. If a prisoner’s answers demonstrated suicidal tendencies, the jail personnel were to place that prisoner in the medical ward of the jail for constant supervision. During Tittle’s screening, he answered that he had never been under the care of a psychiatrist, had never attempted suicide, was not dependent on drugs or alcohol, was not using street drugs, and had no serious illness or injury. (R.l-62 at 5.) The deputy noted that Tittle exhibited no abnormal or unusual behavior. Based on the results of his screening, jail personnel placed Tittle in the general population of the jail.
In the early morning of October 28,1988, a deputy observed Tittle sitting on the bunk in .his cell. Approximately forty minutes later, that deputy checked Tittle’s cell again and realized that Tittle was hanging from a bar across the window of the cell by a strip of bed sheet tied around his neck. The deputy could not enter the cell because he did not have an emergency key. He called for help, and personnel from the control room opened the cell. Paramedics were summoned, but they were not able to revive Tittle. Later, an inmate in the cell next to Tittle’s reported that he had heard a gasping sound from Tittle’s cell earlier that night. The coroner’s report confirmed that Tittle had died approximately four hours before he was discovered.

B. Tom Harrell

On February 10,1989, after being charged with violating the terms of his parole, Tom Harrell was placed in the Jefferson County Jail. He was screened under the same procedures as Tittle. He was examined by the jail health service. The deputy who filled out the questionnaire for Harrell reported that Harrell had never been under the care of a psychiatrist nor attempted suicide, was not dependent on alcohol or drugs, was not taking any medication prescribed by a physician and had no serious illness or injury. (R.l-62 at 19.) The deputy noted that Harrell exhibited no abnormal or unusual behavior. Harrell was placed in the general population of the jail.
A deputy found Harrell dead in his cell on February 18,1989. Harrell had hanged himself using a bed sheet and the bar across the window of his cell. The deputy on duty had seen Harrell alive approximately forty minutes earlier. The deputy who found Harrell could not enter the cell because he did not have an emergency key. Control room personnel opened the door to the cell. The jail *1538medic administered CPR until paramedics arrived. The paramedics were unable to revive Harrell, and they pronounced him dead eighteen minutes after the deputy discovered him hanging from the pipe in the cell window.
Contrary to what Harrell reported to the screening deputy, he had been under the care of a psychiatrist and had previously attempted suicide. In addition, Billy Cox reported by affidavit that he had been a friend of Harrell’s since childhood and that he knew Harrell at the time of Harrell’s prior suicide attempt. Cox said that Harrell had called him while Harrell was incarcerated at the Jefferson County Jail. According to Cox, when Harrell called him, he seemed upset and would “start talking crazy like he did before when he tried to commit suicide.” (R.2-105 at 8.) Cox also said that he called the jail the week that Harrell committed suicide and told someone at the jail that Harrell had previously attempted suicide and that the deputies should watch him carefully because Harrell might again try to kill himself. (Id.)

C.Suicide Prevention Policy

At the time of Tittle’s and Harrell’s suicides, Sheriff Mel Bailey used a written manual, which included a chapter on suicide prevention, as an aid in training the deputies employed at the jail. The manual also included written policies concerning the admission of psychotic prisoners and suicide prevention. The Sheriff required each deputy to take and pass a test on the entire manual. Additionally, the Sheriff had in place the screening system employed by the deputies who processed Tittle and Harrell. Moreover, prisoners were subjected to a medical examination before entering either the medical ward or the general population. According to Errol Hall, the medical examiner at the jail, any deputy who receives a complaint regarding a psychological problem of any prisoner must call that complaint to the attention of someone on the medical staff, who must then evaluate the inmate. (Hall Deposition, R.2-102 at 18.)

D. Jail Construction

Construction of the Jefferson County Jail was a joint project of the Sheriffs Department and the County. During the construction planning, representatives of the County attended several meetings in which the construction of the windows in the cells was discussed. (See R.2-99-Exh. 6 at ¶ 12 (Minutes of Meeting, April 15, 1982).) The minutes of the meetings offered by the plaintiffs do not contain any discussion of the possibility of suicide by use of the pipe in cell windows.

E. History of Suicide Attempts and Suicides

Captain Latta of the Sheriffs Department, who is in charge of daily operation of the jail, recorded the suicides and attempted suicides occurring between October 1987 and December 1989 in the jail. (Latta Deposition, R.2-103 at 11.) Captain Latta kept records in an endeavor to determine whether the jail had a serious problem with suicides. (Id.) The record is silent on the question of whether any County representative knew, prior to Harrell’s suicide, about any of the suicide attempts or suicides.
Captain Latta’s records show that between October 19, 1987, and February 18, 1989, the date of Harrell’s suicide, there were twenty-seven suicide attempts and two suicides in the jail, including Tittle’s. (R.2-99-Exh. 2.) Tittle and the other inmate who committed suicide before Harrell hanged themselves. The record does not reveal whether the individual who committed suicide before Tittle used the pipe in the cell window to hang himself.
II. ISSUE ON APPEAL
The plaintiffs contend that the district court erred in granting summary judgment in favor of the County. We review a district court’s grant of summary judgment de novo. Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir.1990). On review, we are bound by the same standards that governed the district court on the summary judgment motion below. Earley v. Champion Int'l Corp., 907 F.2d 1077, 1080 (11th Cir.1990). Any factual *1539disputes must be resolved in favor of the nonmoving parties. Barnes v. Southwest Forest Indus., 814 F.2d 607, 609 (11th Cir.1987).
III. CONTENTIONS OF THE PARTIES
The plaintiffs contend that (1) the County’s policies of inadequate screening for suicidal tendencies and inadequate supervision, (2) the County’s provision of convenient tools that could be used for suicide, and (3) the County’s failure to correct those conditions violated Stephen Tittle’s and Tom Harrell’s constitutional rights, and caused their deaths. Jesse Tittle contends that the County had two opportunities to become aware of Stephen Tittle’s potential for suicide. First, Jesse Tittle notes that Stephen had been released from a Florida prison just prior to his arrest for robbery. Implicit in Tittle’s argument is the suggestion that the second arrest portended depression and thus, represented notice that Stephen was a suicide risk. Second, Jesse Tittle contends that Stephen Tittle’s brothers spoke with him while he was in jail, noticed that he was depressed and asked a deputy to watch him. Similarly, Alexander argues that the County should have known that Harrell was potentially suicidal because he had attempted suicide by overdose two years earlier and the relevant hospital records were available to the jail personnel. Alexander also contends that the County had actual notice of Harrell’s potential for suicide given the telephone call from Billy Cox informing someone at the jail that Harrell might attempt suicide.
The County contends that it cannot be held liable under a respondeat superior theory for the jail personnel’s alleged failure to gain knowledge of either Tittle’s or Harrell’s potential for suicide or for their failure to act on that knowledge. Furthermore, the County notes that both decedents were screened by jail medical personnel and that neither exhibited suicidal tendencies. To hold the County responsible for their deaths under these circumstances, the County argues, would require the County to assume all prisoners are suicidal and to build a suicide-proof jail.
IV. DISCUSSION
The plaintiffs contend that the County violated the decedents’ rights under the Eighth and Fourteenth Amendments. Whether the alleged violation is reviewed under the Eighth or Fourteenth Amendment is immaterial because “[i]n a prisoner suicide case, to prevail under section 1983 for violation of substantive rights, under either the eighth or fourteenth amendment, the plaintiff must show that the jail official [defendant] displayed ‘deliberate indifference’ to the prisoner’s taking of his own life.” Edwards v. Gilbert, 867 F.2d 1271, 1274-75 (11th Cir.1989) (citations omitted).3 In the instant case, the evidence does not support the contention that the County acted with deliberate indifference vis á vis the decedents. Because that infirmity is fatal to the plaintiffs’ case, we limit our discussion to that question.
Deliberate indifference, in the context of a jail suicide case, is a question of whether a defendant was deliberately indifferent to an individual’s mental condition and the likely consequences of that condition. Wright v. Wagner, 641 F.2d 239, 242 (5th Cir. Unit A March 1981).4 Moreover, in this circuit a finding of deliberate indifference requires that officials have notice of the suicidal tendency of the individual whose rights are at issue in order to be held liable for the suicide of that individual. Popham v. City of Talladega, 908 F.2d 1561, 1564 (11th Cir.1990) (noting that “[ajbsent knowledge of a detainee’s suicidal tendencies, the cases have *1540consistently held that failure to prevent suicide has never been held to constitute deliberate indifference.”)5 In Schmelz v. Monroe County, 954 F.2d 1540, 1545 (11th Cir.1992), this court explained that “[n]o matter how defendants’ actions might be viewed, the law in this circuit makes clear that they cannot be liable under § 1983 for the suicide of a prisoner ‘who never had threatened or attempted suicide and who had never been considered a suicide risk.’ ” (quoting Edwards, 867 F.2d at 1277).6 Finally, this court finds that deliberate indifference can only be established where a plaintiff demonstrates a “ ‘strong likelihood, rather than a mere possibility,’ ” that suicide would result from a defendant’s actions or inaction. Edwards, 867 F.2d at 1276 (citations omitted). Thus, the mere opportunity for suicide, without more, is clearly insufficient to impose liability on those charged with the care of prisoners. See Popham, 908 F.2d at 1564.
The plaintiffs advance two lines of argument. First, the plaintiffs contend that the policies to prevent inmate suicide that were in place at the jail at the time of Tittle’s and Harrell’s suicides were so inadequate as to constitute a violation of the decedents’ constitutional rights.7 We disagree.
As to the plaintiffs’ first argument, they have not shown that the policies demonstrate deliberate indifference to the rights of Tittle and Harrell. The plaintiffs have pointed to what they perceive to be weaknesses in the screening process, the training of deputies and the supervision of prisoners; however, these alleged weaknesses, without more, do not amount to a showing of deliberate indifference toward the rights of prisoners. See, e.g., Popham, 908 F.2d at 1564-65 (rejecting a claim of official liability for failure to train jail personnel to screen detainees for suicidal tendencies absent a showing of deliberate indifference).
 Similarly, the plaintiffs’ assertions that certain individuals warned deputies at the jail about the mental states of the decedents adds nothing to the plaintiffs’ claims against the County. Counties may be liable for violations of constitutional rights only when such violations occur as a result of an official county policy. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978); Parker v. Williams, 862 F.2d 1471, 1477 (11th Cir.1989). This requirement is to assure that county liability occurs only when the county is actually responsible for the injury. See Pembaur v. City of Cincinnati, 475 U.S. 469, 479, 106 S.Ct. 1292, 1298, 89 L.Ed.2d 452 (1986). Thus, Jefferson County cannot be liable under a respondeat superior theory for the acts and omissions of jail personnel that were contrary to County policy, even if the deputies are properly considered agents of the County. See Monell, 436 U.S. at 691, 98 S.Ct. at 2036.
The plaintiffs’ second contention is that the County is liable for the deaths of Tittle and Harrell because it built a defective jail and failed to remedy that defect. The plaintiffs cite no authority that supports the argument that the occurrence of two suicides and twenty-seven attempted suicides in the jail requires County officials to conclude that all prisoners of the Jefferson County Jail are substantially likely to attempt suicide. This infirmity of the plaintiffs’ case is significant *1541because “[t]he deliberate indifference standard is met only if there were a ‘strong likelihood, rather than a mere possibility,’ that self-infliction of harm would result” from the defendant’s actions or inaction. Edwards, 867 F.2d at 1276. (citations omitted). The fact that one suicide occurred before Tittle committed suicide and two suicides occurred before Harrell committed suicide, without more, did not increase the possibility of suicide to a strong likelihood.
For these reasons, we reject the plaintiffs’ contention that the district court erred in granting summary judgment in favor of the defendants.
AFFIRMED.

. The named defendants also include the Jefferson County Commission and individual members of the commission in their official capacities. For all purposes other than name, however, a suit against individuals in their official capacities is a suit against the governmental entities they *1537represent. Kentucky v. Graham, 473 U.S. 159, 166, 105 S.Ct. 3099, 3105, 87 L.Ed.2d 114 (1985); Owens v. Fulton County, 877 F.2d 947, 951 n. 5 (11th Cir.1989). In this case, that governmental entity is Jefferson County, Alabama.
Originally, the plaintiffs named the architects who designed the jail, Giattina, Fisher & Co., Architects, Inc., as defendants. The architects are no longer parties to this action because the district court dismissed the claims against them without prejudice to the plaintiffs' rights to pursue such claims in state court. (R.l-li)


. The facts stated are undisputed unless otherwise noted.


. Tittle was a pretrial detainee when he committed suicide. It is well settled that the Eighth Amendment prohibitions against cruel and unusual punishment do not apply to pretrial detainees. See Ingraham v. Wright, 430 U.S. 651, 671-72 n. 40, 97 S.Ct. 1401, 1412-13 n. 40, 51 L.Ed.2d 711 (1977). Harrell's status is more problematic. Harrell was being held pending a hearing for an alleged violation of parole. As noted herein, whether Harrell can properly pursue his claim under both the Eighth and Fourteenth Amendments need not be decided.


. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.


. For example, in Edwards, the prisoner had, like Tittle and Harrell, hanged himself with a bed sheet. We reversed the denial of summary judgment for the defendants because the defendants did not know that the inmate was a suicide risk. Edwards, 867 F.2d at 1275-77.


. The Third Circuit has held that if jail officials' actions demonstrate deliberate indifference to a group of individual prisoners who arc intoxicated and potentially suicidal, then they may be liable for the suicide of an individual member of that group. Simmons v. City of Philadelphia, 947 F.2d 1042 (3d Cir.1991), cert. denied, - U.S. -, 112 S.Ct. 1671, 118 L.Ed.2d 391 (1992). We do not, in this case, decide whether a governmental entity may be liable for its deliberate indifference to a group of individuals who are potentially suicidal because the case before us does not present that circumstance. The plaintiffs’ evidence of prior suicides and attempts in the Jefferson County Jail is insufficient to require the County to presume that all persons imprisoned there are substantially likely to attempt suicide.


.As we find that the policies in effect when Tittle and Harrell committed suicide were not constitutionally infirm, we do not reach the question of whether the sheriff's prisoner suicide prevention policy for the jail is an exercise of county authority.